Title: Sonnet from Domenico Bertini, of Florence, 12 November 1777
From: Bertini, Domenico
To: Washington, George



[c.12 November 1777]

A Sua Eccellenza il Signor Washinton
Generale delle Colonie Americane
Sonetto

Patria a Me premio? No; non fui vénale,
Allor che Strinsi in tuo favor la Spada,
E Se avverrà, che in qualche incontro Io cada,
Cadrò, ma il cader mio Sarà immortale.
In Te libero nacqui, or che t’assale

D’Estere Genti una venal Masnada,
Sangue, Vita, Sostanze, il tutto vada,
Te Salva, L’Esser mio pongo in non cale.
E vedrà con Stupor L’Inclita Roma,
Che San nascere i Fabii ancor tra Noi,
Di Quercia Trionfal cinti la Chioma.
Valor, Fede, Costanza i Figli tuoi
Mostrano, non temer, non Sarai doma,
Se uniti in tua difesa hai tanti Eroi.


In Segno di Sommo infinito rispetto, e venerazione
Domenico Bertini di Firenza

